Title: Enclosure: Daniel Carroll’s Case, 8 January 1792
From: Commissioners for the District of Columbia
To: Washington, George


In 1790. the Cellar of his House was walled up and stood so the Winter—30th March 1791. He signed the Agreement subjecting his property. Mark’d. A. 27th or 28th June 1791 he executed a deed in Trust to Carry the Agreement into Effect—The Original is in the Office at Annapolis where it was lodged to be recorded, but the paper B. is a Copy of the trust part of that and the other Deeds. (B.) In the latter End of August a Day or two before Majr L’Enfant set out for Philadelphia the Northern Line of the Street was run and Struck the House about Seven feet—Majr Ellicott (and several of his Assistants then present) told D.C. that the Street was originally intended 110 feet wide but that Majr L’Enfant had said to save the Building if that would do it, he would reduce the Street to 100 feet—Majr Ellicott and all the Assistants seem to have been impressed with, and to have given the Idea that a several Alteration conveniently could and would be made to leave the House clear ⟨Finwicks Dep. C.⟩—Mr Carroll some time before, D. Carroll of Dud. resumed his buildings fell in Company with him near the Camp—the latter complained that he had been disappointed in not having the Location of his House ascertained agreeable to repeated promises given him that he had his workmen under Engagements in Consequence thereof and could not delay any longer—Mr Carroll being  both on private and Public Account went immidiately to Camp in hopes of seeing Majr L’Enfant, but not finding him there requested Majr Elicott to communicate the above to him with his earnest wish that all missunderstanding might be avoided by explanations or a Conference—Previous to

this Mr Carroll from  Conversations with Majr Ellicott was under impressions that a very short time would suffice to ascertain the Location of the House  and Conversation with Majr L’Enfant he had taken up the same Idea, but he said at the same time something of the plan, to be approved of by the President—Mr Carroll afterwards hearing the Line of the Street had Struck the house called on Majr Ellicott—Majr L’Enfant having set off for Philadelphia and informed him that he intended to write to the President, that if an alteration could not be made with convenience and propriety D.C. of Dudd. might have notice and desist.
On which Majr Ellicott answered that an Alteration might be made without the least Injury to the plan and that he would be answerable that D.C. of Dudd. would be safe—Mr Carroll confiding in this did not trouble the President on the Subject—This Conversation has been acknowledged by Majr Ellicott in the presence of Doctr Stewart and Mr Gantt.
Doctr Stewart is under the fullest Impression from various Conversations he had with Majr Ellicott on the Subject of D.C. of Dudd. House and more especially the particular one in Mr Gantt’s Office when Majr Ellicott was called upon expressly to give Information on the Subject: that he gave it as his decided Opinion that when the work was concerted D.C. of Dudd. House would not be effected by the Street—As a proof of this he frequently repeated that the plan at that Time was meer fancy work, and would be very d[e]fficient when compleated, that therefore, it was idle to be alarmed at what was then doing—On Friday the 18th November Doctr Stewart and Mr Carroll met as Commissrs and agreed to meet again the Fridy following—After the Adjournment Majr L’Enfant meeting with D. Stewart told him that he had wrote to D.C. of Dudd. informing him that his house must come down—Doctr Stewart told him that he hoped he wrote him in an Accommodating Manner—the Majr said he had and feeling in his Pockets said he was sorry he had not the Letter with him—Doctr Stewart told the Majr the Commissioners were to meet the Friday following and that if Mr Carroll did not chuse to pull his house down, to lay the Letters before the Commissioners.
The Tuesday following the demolition began, whilst it was in progress D.C. of Dudd. having obtained an Injunction, shewed it to Mr Roberdeau and Mr Orme, who were on the Spot overseeing

the Work and read it, as alledged See D.C. Letter of the 7th January—D. Majr L’Enfant at the Time of shewing the Injunction was in Virginia—Friday the 25th Doctr Stewart and Mr Carroll met as Commissioners, see their Letters to Majr L’Enfant. E. and Mr Roberdeau and Benja. Ellicott. F. See also Majr L’Enfants Letter of the 6th Decr to the Commissioners G. which shews that after his return from Virginia and his recit of the Commissioners Letter to him he resumed, and compleated the demolition which had been suspended in his Absence—D.C. of Dudd. has laid before Commissrs Majr L’Enfants Letter of the 18th Novr 1791. G. his Letter 21st November H. And D.C. of Dudd. Account I. The paper ⟨K⟩ is a State of what Majr L’Enfant refers to, as to Mr Carroll’s not Acting.
Respecting Majr L’Enfant’s Letter about D.C.
Something being said in Majr L’Enfant’s letter to the Commissioners of  respecting one of them, viz. Mr D. Carroll, he deems it proper to acknowledge, he said in the presance of Majr L’Enfant, that if there was occasion he should appear as an evidence not as a Commissioner on this subject, and further, to remark such was his intention with the Permission of the other Commissrs on such an event—That there was not a Board on this occasion without him, that circumstance made it appear to him proper to Act—That Majr L’Enfant did not mention this to Doctr Stewart on the Connversation between them which has been mentioned. Doctr Stewart adds per this, that knowing Mr D. Carrols intention on this subject, he had in conversation with Majr L’Enfant inform’d him that if an occasion should arise Mr Johnson and himself would be ready to give their determination.
